PER CURIAM.
In these consolidated appeals, Arthur O. Armstrong appeals a district court order denying his motions for leave to file complaints. We have reviewed the record and the district court order and find no revers*240ible error. Accordingly, we deny Armstrong’s motions for leave to proceed in forma pauperis and for summary judgment and dismiss the appeals as frivolous. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court
and argument would not aid the decisional process.

DISMISSED.